Present — Hagarty, Carswell, Adel, Taylor and Close, JJ. Motion for reargument granted and on reargument the decision of this court handed down June 29, 1942 [264 App. Div. 904], is amended to read as follows: Order consolidating certiorari proceedings, confirming assessments for the tax years 1933 to 1941 — 1942, inclusive, and dismissing writs of certiorari heretofore issued, modified on the facts, by striking out the second, third and fourth ordering paragraphs and by inserting in place thereof a provision reducing the respective assessments as follows:
Land Building Total
Year: Assessment: Assessment: Assessment:
1933 $118,000 $167,000 $285,000
1934 112,000 150,000 262,000
1935 107,000 145,000 252,000
1936 105,000 140,000 245,000
1937 100,000 137,000 237,000
1938-9 95,000 1 135,000 230,000
1939-40 90,000 133,000 223,000
1940-41 85,000 128,000 213,000
1941-42 82,000 125,000 207,000
And further modified by providing that the City Treasurer of the City of New York be directed to refund such taxes, if any, the appellant may have paid on the over-valuation for the tax years 1933 to 1941 — 1942 inclusive, with interest thereon as provided by law. As thus modified, the order is unanimously affirmed, without costs. Findings and conclusions inconsistent herewith are reversed. We are of opinion that the weight of the credible evidence requires the foregoing modification. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. Settle order on notice.